DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
 	Receipt of Applicants remarks and amended claims filed on May 7, 2021 and September 22, 2021 is acknowledged. Claims 53-55, 57-65, 67-72 are pending in this application. Claims 1-52, 56, 66 are cancelled. Claims 53 and 65 have been amended.  All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
 Claim Objections
The objection of claim 58 because there is a comma (,) missing in line 5 between “silicone oil” and “polyethylene glycol” has been withdrawn in view of Applicant’s amendment to the claim to add a comma (,). 
Claim Rejections - 35 USC § 102
The rejection of claim(s) 53-55, 57-58, 61-62, 64-65, and 67-70 under 35 U.S.C. 102(a)(2) as being anticipated by Anastassov et al. (US 2016/0374958) has been withdrawn in view of Applicant’s amendment to claims 53 and 65 to recite the tetrahydrocannabinol has  a purity of 95% by weight or greater as determined by HPLC. 



Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 53-55, 57-65, and 69-72 are rejected under 35 U.S.C. 103 as being unpatentable over Raber et al. (US 2017/0021029) in view of Anastassov et al. (US 2016/0374958). 
Raber discloses a topical composition for transdermal delivery of cannabinoids. The formulation comprises medium chain triglycerides and one or more cannabinoids, used to treat pain (abstract).  The cannabinoids include tetrahydrocannabinol (paragraph 0006; 0086). 
The purity of the cannabinoid can be greater than 95% (paragraph 0114). 
Regarding claims 59-60, the medium chain triglyceride include a vegetable oil including canola oil, sunflower oil, safflower oil, or corn oil; nut oils including peanut and almond oils (paragraphs 0027-0028).  
Regarding claim 63, sesame oil is disclosed as a non-solvent (paragraph 0080). 
Raber does not disclose the amount of THC present in the composition. 
Anastassov discloses anti-bacterial and anti-fungal compositions in spray form, in cream form, in liquid form, and in powder form (topical formulations). The anti-bacterial and anti-fungal compositions comprise cannabinoids, for example tetrahydrocannabinol (THC) (abstract). 

	The cannabinoid is present in the range of 2-5% weight of the total composition (paragraph 0013). 
	The preferred embodiment comprises: 
2-5% at least one cannabinoid, including THC (paragraph 0015); 
At least one alcoholic solvent at 20-40% by weight of the total composition selected from the group consisting of ethanol and isopropyl alcohol (paragraph 0016);
A humectant at 1-5% by weight of the total composition (paragraph 0017); 
An emulsifier at 2-15% by weight of the total composition (paragraph 0018); 
Water at 30-50% by weight of the total composition (paragraph 0019). 
It is noted that no additional active agents are required in the composition. 
	Regarding claims 54-55, as noted above, the THC can be present in the range of 2-5% (paragraph 0013). 
Regarding claims 57 and 67, since Raber and Anastassov discloses the same composition recited in claims 53 and 65, it would necessarily have the same pharmacokinetics recited in the instant claim. 
Regarding claims 58, 61-62, and 68-69, as noted above, the composition can comprise ethanol and water (paragraphs 0016; 0019). 
Regarding claims 64 and 70, as noted above, the composition comprises an emulsifier (paragraph 0018). 
Regarding claim 65, the application of Anastassov’s composition to treat bacterial and fungal infections would necessarily result in treating inflammation. Additionally, 
Regarding claims 71-72, Applicant is reminded that where the general conditions of the claims are met, burden is shifted to applicant to provide a patentable distinction. Where the general   conditions of a claim are disclosed in the prior art, it is not inventive to discover the   optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454   105 USPQ 233,235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art to apply the composition as needed throughout the day in order to obtain the desired effects. 
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used a cannabinoid with a purity of greater than 95% in order to reduce the amount of undesirable entities.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*Raber does not provide a teaching or suggestion of a THC purity of 95% or greater in a composition, much less in a topical composition. Raber recites the term “cannabinoid purity” only in paragraph 0114 and is describing a purity of cannabinoids and not a purity of THC, or of the or a particular cannabinoid. 
The Examiner respectfully disagrees. Raber discloses in paragraph 0006 discloses topical compositions for the transdermal delivery of cannabinoids, including THC, Further claim 1, recites a medium chain triglyceride and a cannabinoid, and not a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615